ON MOTION
ORDER
Upon consideration of Maxine Gilbert’s unopposed motion for reconsideration of the court’s June 19, 2002 order dismissing her petition for review for failure to pay the filing fee, failure to submit a Fed. Cir. R. 15(c) statement concerning discrimination, and failure to file a brief, those items having now been received,
IT IS ORDERED THAT:
The motion is granted, the mandate is recalled, the court’s June 19 order is vacated and the petition is reinstated. The Department of the Army should compute its brief due date from the date of filing of this order.